DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2003/0203276 hereinafter Johnson in view of JPH02276162A hereinafter Furuya. 

Johnson does not specifically disclose that the electrochemical conversion system (reversible engine) [10] comprises a first solvent solution and a second solvent solution, wherein the working fluid concentration level in the first solution is higher than the working fluid concentration level in the second solution as claimed. 
However, Furuya teaches an energy conversion device (thermal/electric energy converter system) that comprises a first chamber [7] and a second chamber [7’], wherein the first chamber includes a first electrolyte solution [3] and the second chamber includes a second electrolyte solution [3’] separated by a diaphragm (ion conductive membrane), and the electrolyte solutions [3, 3’] having a concentration difference (i.e. the concentration level of 

    PNG
    media_image1.png
    665
    438
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to form an energy conversion device (thermal/electric energy converter system) that comprises such electrolyte solutions (i.e. first and second solvent solutions having different concentration 
Regarding Claim 2, Johnson teaches that the electrochemical conversion system (reversible engine) [10] comprises an external power source [25] connected to the first and the second porous electrodes of the first electrochemical cell [12] (paragraph 16), and the power being applied to the porous electrodes and driving the ionizable gas (working fluid) in the conduit (paragraphs 18, 23). With regards to limitations that relate to functional language, said recitation does not further limit the structure of the electrochemical conversion system and therefore has not been given patentable weight (see MPEP 2114). The electrochemical conversion system (reversible engine) [10] is capable of being operated as recited above. 
Regarding Claims 3, 8 and 12, Johnson teaches modifications can be made to the electrochemical conversion system (reversible engine) [10] (paragraph 26) and it would have been obvious to one of ordinary skill in the art to form an electrochemical conversion system that comprises a plurality of first cells and second cells before the effective filing date of the claimed invention to improve energy density and power output (see MPEP 2144.04). 
Regarding Claims 4 and 9-10, the combination teaches that the first electrochemical cell [12] has a high ion concentration (i.e. hydrogen is oxidized) and the second electrochemical cell [12] has a low ion concentration (i.e. protons are reduced to hydrogen gas) (paragraphs 18-20 of Johnson), and each cell displaying a voltage differential between first and second porous electrodes that is determined by its temperature and by the difference in working fluid 
Regarding Claims 5-6, the combination teaches that the first electrochemical cell [12] has a high ion concentration (i.e. hydrogen is oxidized) and the second electrochemical cell [12] has a low ion concentration (i.e. protons are reduced to hydrogen gas), and the cells are charged and discharged during operation (paragraphs 18-22 of Johnson), With regards to limitations that relate to functional language, said recitation does not further limit the structure of the electrochemical conversion system and therefore has not been given patentable weight (see MPEP 2114). The electrochemical conversion system (reversible engine) [10] is capable of being operated as recited above. 
Regarding Claims 7, 11 and 13, the combination teaches that the electrochemical conversion system (reversible engine) comprises a heat source coupled to the first and second cells at different temperatures; and a power controller [25 and 31] that supplies charge power to the first cell and extracts discharge power from the second cell (see figures 1-2 of Johnson as described).  With regards to limitations that relate to functional language, said recitation does not further limit the structure of the electrochemical conversion system and therefore has not been given patentable weight (see MPEP 2114). The electrochemical conversion system (reversible engine) [10] is capable of being operated as recited above. 
Regarding Claim 14, Johnson teaches an electrochemical conversion system (reversible engine) [10] (paragraph 14) comprising: a first electrochemical cell (first membrane electrode 
Johnson does not specifically disclose that the electrochemical conversion system (reversible engine) [10] comprises a first solvent solution and a second solvent solution, wherein the working fluid concentration level in the first solution is higher than the working fluid concentration level in the second solution as claimed. 
However, Furuya teaches an energy conversion device (thermal/electric energy converter system) that comprises a first chamber [7] and a second chamber [7’], wherein the first chamber includes a first electrolyte solution [3] and the second chamber includes a second electrolyte solution [3’] separated by a diaphragm (ion conductive membrane), and the 

    PNG
    media_image1.png
    665
    438
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to form an energy conversion device (thermal/electric energy converter system) that comprises such 
With regards to limitations that relate to functional language, said recitation does not further limit the structure of the electrochemical conversion system and therefore has not been given patentable weight (see MPEP 2114). The electrochemical conversion system (reversible engine) [10] is capable of being operated as recited above. 
Regarding Claim 15, Johnson teaches that modifications can be made to the electrochemical conversion system (reversible engine) [10] (paragraph 26) and it would have been obvious to one of ordinary skill in the art to form an electrochemical conversion system that comprises a plurality of first cells and second cells before the effective filing date of the claimed invention to improve energy density and power output (see MPEP 2144.04).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729